DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects minor grammar and stylistic issues, as was discussed in a telephone interview with Attorney Tomoki Tanida (Reg. No. 60,453) on 1/28/22.
The application has been amended as follows:
In the claims:
1.  (Currently Amended)  An optical modulator comprising:
a substrate;
a waveguide layer including first and second optical waveguides, the waveguide layer being formed of an electro-optic material film on the substrate, the first and second optical waveguides being disposed adjacent to each other;
an RF part that applies a modulating signal to the first and second optical waveguides; and
a DC part that applies a DC bias to the first and second optical waveguides, wherein
the DC part includes:

	a first bias electrode disposed on the first optical waveguide through the buffer layer; and
	a second bias electrode provided adjacent to the first bias electrode,
a first DC bias voltage is applied between the first bias electrode and the second bias electrode, 
each of the first and second optical waveguides includes: 
	a ridge part having a first thickness; and 
	a slab part adjacent to the ridge part, a thickness of the slab part being less than that of the ridge part, 
a first waveguide layer removal area in which at least part of the slab part of the first optical waveguide is removed is provided at least under a first electrode isolation area between the first bias electrode and the second bias electrode, and
the first waveguide layer removal area is only in the DC part.

11.  (Currently Amended)  The optical modulator as claimed in claim 1, wherein
each of the first and second optical waveguides has at least one linear section and at least one curved section, the RF part is provided at a position overlapping a part of the linear section in a [[plan]] plain view, and
the DC part is provided at a position overlapping another part of the linear section in a [[plan]] plain view.


a substrate;
a waveguide layer including first and second optical waveguides, the waveguide layer being of an electro-optic material film formed on the substrate, the first and second optical waveguides being disposed adjacent to each other;
an RF part that applies a modulating signal to the first and second optical waveguides; and
a DC part that applies a DC bias to the first and second optical waveguides, wherein
the DC part includes:
	a buffer layer covering at least upper surfaces of the first and second optical waveguides;
	a first bias electrode disposed on the first optical waveguide through the buffer layer; and
	a second bias electrode provided adjacent to the first bias electrode,
a first DC bias voltage is applied between the first bias electrode and the second bias electrode, 
each of the first and second optical waveguides includes a ridge part, 
a first minimum thickness of the waveguide layer in a first electrode isolation area between the first bias electrode and the second bias electrode is smaller than a second minimum thickness of the waveguide layer between the first electrode isolation area and the ridge part of the first optical waveguide, and
the waveguide layer has the first minimum thickness [[is]] only in the DC part.


the DC part further includes a third bias electrode disposed on the second optical waveguide through the buffer layer and a fourth bias electrode provided adjacent to the third bias electrode,
a second DC bias voltage is applied between the third and fourth bias electrodes, 
a third minimum thickness of the waveguide layer in a second electrode isolation area between the third bias electrode and the fourth bias electrode is smaller than a fourth minimum thickness of the waveguide layer between the second electrode isolation area and the ridge part of the second optical waveguide, and
the waveguide layer has the third minimum thickness [[is]] only in the DC part.

16.  (Currently Amended)  The optical modulator as claimed in Claim 15, wherein
the DC part further includes a fifth bias electrode provided between the first bias electrode and the third bias electrode,
a fifth minimum thickness of the waveguide layer in a third electrode isolation area between the first bias electrode and the fifth bias electrode is smaller than a sixth minimum thickness of the waveguide layer between the third electrode isolation area and the ridge part of the first optical waveguide, 
a seventh minimum thickness of the waveguide layer in a fourth electrode isolation area between the third bias electrode and the fifth bias electrode is smaller than an eighth minimum thickness of the waveguide layer between the fourth electrode isolation area and the ridge part of the second optical waveguide, and
has the fifth minimum thickness only in the DC part, and the waveguide layer has the seventh minimum thickness [[are]] only in the DC part.

Reasons for Allowance
Claims 1 and 13 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an electro-optic modulator of the Iwatsuka – Rabiei combination.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an electro-optic modulator that has the recited features and, in particular, comprises a waveguide layer formed of an electro-optic material on a substrate and including optical waveguides, an RF part, a DC part, and a first waveguide layer removal area in which at least part of a slab part of one optical waveguide is removed, wherein the first waveguide layer removal area is only in the DC part. 
The instant application discloses an electro-optic modulator wherein a waveguide slab is removed (as in Fig. 2B, 3C, and 4) or thinned (as in Figs. 10 – 12) only in the DC part. The instant application recognizes the benefit of reduced DC drift and concomitant improved stability of the modulator (para. 0013 – 0017; “… an object of the present invention to provide an optical modulator having a device structure stably controllable over a long time period by reducing the DC drift” at para. 0014 of US 2020/0310170 A1). 
On the contrary, the Iwatsuka – Rabiei combination removes or makes thinner a waveguide slab(s) in order to improve the performance of the RF part, i.e., a reduced driving voltage and an impendence value closer to that of a driving line (para. 0008, 0012, and 0020). Hence, the Iwatsuka – Rabiei combination must remove or make thinner a waveguide slab(s) in the RF part. If a waveguide slab(s) in the DC part is removed or thinned at all, it would merely only in the DC part. In fact, the Iwatsuka – Rabiei combination indirectly teaches away from such limitation.   
As a relevant comment, it is also noted that prior art considers that a buffer layer covering optical waveguides may be partially removed in a DC portion in order to reduce DC drift. Such approach is illustrated in Fig. 3B of the instant application and provides only a partial effect/improvement (compared to the removal of both the buffer layer and the waveguide slab), because a residual current leakage path across the waveguide slab is still left in place, as illustrated in Fig. 3B (“FIG. 3B illustrates another conventional structure in which the buffer layer 4 and protective layer 3 in the electrode isolation area are selectively removed” at para. 0036; “… as illustrated in FIG. 3B, the structure in which the buffer layer 4 and protective layer 3 under the respective electrode isolation areas S1 and S3 are selectively removed is more advantageous in suppressing the DC drift than the structure illustrated in FIG. 3A. However, the waveguide layer 2 serves as a moving path for the ions, so that it cannot be said that a sufficient DC drift suppressing effect is obtained” at para. 0082 of the instant specification).    
Claim 13 is allowed, substantially the same reasons as those provided above for claim 1, because of the critical limitation “the waveguide layer has the first minimum thickness only in the DC part”. Claims 2 – 12 and 14 – 19 are allowed by virtue of dependency on any one of claims 1 and 13.

Conclusion

US 6,846,428 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896